946 F.2d 895
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lauren HALL, Plaintiff-Appellant,v.Thomas TURNAGE, Administrator of Veterans AffairsAdministration, Defendants-Appellees.
No. 90-1914.
United States Court of Appeals, Sixth Circuit.
Oct. 28, 1991.

Before KENNEDY and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
This is an appeal from a judgment for the defendant in a handicap discrimination case brought pursuant to the Rehabilitation Act of 1973, 29 U.S.C. §§ 701, et seq.   Plaintiff Lauren Hall, who was employed by the Veterans Administration, suffers from a lung condition that precludes her from working in an environment where people smoke tobacco.   She sued the Administrator of the Veterans Administration for an alleged failure reasonably to accommodate the handicap.   The district court (Cohn, J.), sitting without a jury, found that the Veterans Administration had made reasonable efforts at accommodation;  the court therefore entered judgment in favor of defendant.


2
The judgment must be upheld unless it is clearly erroneous.   Doherty v. Southern College of Optometry, 862 F.2d 570, 575 (6th Cir.1988), cert.denied, 110 S. Ct. 53 (1989).   Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that such error occurred.   Accordingly, and because the issuance of an extensive opinion by this court would be duplicative and serve no useful purpose, the district court having given a cogent explanation of its decision, the judgment of the district court is AFFIRMED upon the reasoning of the statement delivered by the court from the bench on July 12, 1990.